905 F.2d 1530Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth E. LANGLOTZ, Jr., Plaintiff-Appellant,v.Michael J. VALENTINE, individually and in his capacity aschief judge of Fairfax County Juvenile and DomesticRelations District Court;  Vincent M. Picciano, individuallyand in his capacity as director of court services of FairfaxCounty Juvenile and Domestic Relations Court;  JosephFedeli, individually and in his capacity as director ofresidential services of Fairfax County Juvenile and DomesticRelations Court, Defendants-Appellees.
No. 88-3856.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1990.Decided May 10, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (C/A No. 87-777-A)
Kenneth E. Langlotz, Jr., appellant pro se.
Guy Winston Horsley, Jr., Assistant Attorney General, Richmond, Va., Edward Everett Rose, III, County Attorney's Office for the County of Fairfax, Fairfax, Va., for appellees.
E.D.Va., 683 F.Supp. 1041.
AFFIRMED.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Kenneth E. Langlotz, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Langlotz v. Valentine, C/A No. 87-777-A (E.D.Va. Apr. 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.